                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

ADE BROWN,                                 )
          Plaintiff,                       )
                                           )      No. 1:17-CV-282
v.                                         )
                                           )      HONORABLE PAUL L. MALONEY
DESIREE THOMAS,                            )
           Defendant.                      )
                                           )
            ORDER ADOPTING REPORT AND RECOMMENDATION

       This is a civil rights action brought by a pro se state prisoner under 42 U.S.C. § 1983.

The suit arises out of the conditions of Plaintiff’s confinement at the Ionia Correctional

Facility. He claims that Defendant Desiree Thomas was deliberately indifferent to his serious

medical needs in violation of his Eighth Amendment rights. The matter is now before the

Court on Plaintiff’s objections to the Report and Recommendation, which recommended

granting Thomas’ motion for summary judgment and denying Plaintiff’s motion for a default

judgment.

       With respect to a dispositive motion, a magistrate judge issues a report and

recommendation, rather than an order. After being served with a report and

recommendation issued by a magistrate judge, a party has fourteen days to file written

objections to the proposed findings and recommendations. 28 U.S.C. § 636(b)(1); Fed. R.

Civ. P. 72(b). A district court judge reviews de novo the portions of the R & R to which

objections have been filed. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b). Only those

objections that are specific are entitled to a de novo review under the statute. Mira v.
Marshall, 806 F.2d 636, 637 (6th Cir. 1986) (per curiam) (holding the district court need not

provide de novo review where the objections are frivolous, conclusive or too general because

the burden is on the parties to “pinpoint those portions of the magistrate’s report that the

district court must specifically consider”). Failure to file an objection results in a waiver of

the issue and the issue cannot be appealed. United States v. Sullivan, 431 F.3d 976, 984 (6th

Cir. 2005); see also Thomas v. Arn, 474 U.S. 140, 155 (upholding the Sixth Circuit’s

practice). The district court judge may accept, reject, or modify, in whole or in part, the

findings or recommendations made by the magistrate judge. 28 U.S.C. § 636(b)(1); Fed. R.

Civ. P. 72(b).

       Plaintiff’s objections are not numbered and span more than ten pages. However,

Plaintiff generally has three objections—two procedural and one substantive.

       First, Plaintiff’s procedural objections are easily dispatched. He asserts that the

magistrate judge erred by concluding that his sur-reply brief to Thomas’s motion for

summary judgment was “unauthorized.” Under the Court’s Local Rules, parties must seek

leave of Court prior to filing a sur-reply. See W.D. Mich. LCivR 7.2(c). Based on application

of the Local Rules, the magistrate judge accurately concluded that Plaintiff’s sur-reply was

improper. However, the magistrate also explicitly stated that he would consider the brief,

despite Plaintiff’s violation of the Local Rules—in part because Defendant had also violated

other portions of the Local Rules—to best effectuate judicial efficiency. (ECF No. 95 at

PageID.631 n.2.) Thus, there is no harm for the Court to remedy, and even if the magistrate

judge had not considered the sur-reply, it would not have been error.



                                               2
       Second, Plaintiff objects to the magistrate’s recommendation that his motion for a

default judgment be denied. The magistrate judge concluded that because default had never

entered as to Defendant Thomas, Plaintiff’s motion for a default judgment must be denied.

As a matter of black letter law, the magistrate judge correctly concluded that “default is a

prerequisite [] to entry of a default judgment.” Briggs v. Burke, 2015 WL 5714520, at *15

(W.D. Mich. Sept. 29, 2015) (citations omitted). Plaintiff’s objection is overruled.

       Finally, Plaintiff devotes the remainder of his objections to what amounts to a second

motion for reconsideration of the Court’s March 1, 2018 Order. The Court has already once

rejected such a motion. Plaintiff reprises his argument that summary judgment on the basis

of administrative exhaustion is inappropriate because he filed a grievance that was never

acted on June 2, 2016. However, as the magistrate judge noted, the Court has already held

that the purported June 2 grievance was not sufficient to create a genuine dispute of fact

relating to exhaustion. (ECF No. 46 at PageID.337.) Plaintiff’s objections provide no new

insight into this issue.

       Accordingly, the Court ADOPTS the Report and Recommendation as the Opinion

of the Court (ECF No. 95), OVERRULES Plaintiff’s objections (ECF Nos. 96–97),

GRANTS Defendant’s motion for summary judgment, and DENIES Plaintiff’s motion for

a default judgment.

Date: March 5, 2019                                       /s/ Paul L. Maloney
                                                          Paul L. Maloney
                                                          United States District Judge




                                              3
